Citation Nr: 1815353	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-19 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for left knee osteochondritis dissecans, with degenerative joint disease (DJD), currently rated 10 percent disabling.  

2.  Entitlement to service connection for a left foot disorder, claimed as secondary to the service-connected left knee disability.  

3.  Entitlement to service connection for a left ankle disorder, claimed as secondary to the service-connected left knee disability.  

4.  Entitlement to service connection for a low back disorder, claimed as secondary to the service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Bruce W. Ebert, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to July 1990. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence, including a May 2017 expert medical opinion from Dr. Kisilewicz, treatise evidence and statements from his friends and co-worker.  On the record at the hearing, the Veteran waived RO consideration of this evidence and any additional evidence added to his file.

Although the Veteran has specifically appealed the 10 percent rating assigned for left knee osteochondritis dissecans with DJD, the record shows that an October 2016 rating decision granted separate ratings for left knee osteochondritis dissecans, with DJD and limitation of flexion, and left knee arthroscopy scar, both rated zero percent disabling from October 25, 2016, and recharacterized the 10 percent rating as left knee osteochondritis dissecans, with DJD and limitation of extension.  When the Veteran disagreed with the level of compensation awarded for his left knee osteochondritis dissecans with DJD, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected left knee disability.  See, AB v. Brown, 6 Vet. App. 35 (1993).  Thus, when the Veteran appealed the rating assigned for his left knee osteochondritis dissecans with DJD, his appeal encompassed ratings for all manifestations of the condition, including limitation of flexion and arthroscopy scar from February 12, 2010, the date of receipt of his claim for increase.  Accordingly, as explained to the Veteran during his Board hearing, the Board will consider all functional limitations resulting from his service-connected left knee throughout the appeal period.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims an increased rating for his service connected left knee osteochondritis dissecans, with DJD.  He also claims that, as a result of his left knee disability, he fell and sustained a left foot injury.  In addition, the May 2017 opinion from Dr. Kisilewicz suggests that the Veteran's left ankle and low back disorders are the result of his left foot and left knee injuries.  However, the opinions provided by Dr. Kisilewicz are stated in speculative terms ("could have") and, as such, do not provide the degrees of certainty required to support the Veteran's secondary service connection claims.  

The Veteran also underwent VA examinations in April 2010 and October 2016 in connection with his claims; however, neither examiner provided opinions as to whether the Veteran's service-connected left knee disability results in aggravation of any left foot, left ankle and/or low back disorder.  Regarding the increased rating claim, the October 2016 examination report contains initial range of motion testing for the knees.  However, active and passive range-of-motion testing is not shown.  There are also no range-of-motion findings for the Veteran's left knee in weight-bearing and nonweight-bearing positions and the examiner provided no information on the additional functional limitations experienced by the Veteran due to flare-ups.  

Accordingly, the Veteran should be afforded a new VA examination which addresses all functional limitations due to his left knee condition, including any reports of flare-ups, painful motion and/or weakness due to his left knee disability, as well as whether his service-connected left knee disability causes and/or aggravates any left foot, left ankle and/or low back disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the claims file any outstanding pertinent treatment records, including additional VA treatment records.

2.  After completion of the foregoing, the AOJ should schedule the Veteran for a new VA examination to determine the severity of his left knee disability and the nature and etiology of any left foot, left ankle and low back disorder.  In providing the requested opinion, the examiner should elicit the Veteran's subjective complaints (including flare-ups), report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, to include an MRI, the examiner should provide responses to the following:

Left Knee

a)  Please test the range of motion of the Veteran's knees in active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  The examiner should specifically the describe all manifestations of flare-ups and describe any related functional loss in terms of additional range of motion loss.  Such additional range of motion loss should be estimated, if possible.  If unable to do so, the examiner must indicate why.

c)  The examiner should review the VA treatment records and examination reports since February 12, 2010, the date of receipt of his claim for increase, and provide a retrospective opinion which identifies the range of motion of the Veteran's left knee in active motion, passive motion, weight-bearing, and nonweight-bearing.  If it is not possible to provide such an opinion without resorting to mere speculation, please so state and provide an explanation as to why an opinion cannot be given.

Left Foot, Left Ankle and Low Back

a)  Please identify each currently diagnosed left foot, left ankle and low back disorder.

b)  Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed left foot, left ankle and/or low back disorder is caused by the Veteran's service-connected left knee disability? 

c)  If the response to b) above is that the Veteran's service-connected left knee disability did not cause a left foot, left ankle and/or low back disorder; is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed left foot, left ankle and/or low back disorder was aggravated by the service-connected left knee disability?  

If the examiner finds that the left foot, left ankle and/or low back disorder are not caused but are aggravated by the Veteran's service-connected left knee disability, the examiner should identify the baseline level of severity of the left foot, left ankle and/or low back disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

d)  If the response to b) above is that the Veteran's service-connected left knee disability caused a left foot disorder; is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed left ankle and/or low back disorder was caused by the service-connected left foot disorder? 

e)  If the response to d) above is that the Veteran's service-connected left foot disability did not cause a left ankle and/or low back disorder; is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed left ankle and/or low back disorder was aggravated by the service-connected left foot disability?  

If the examiner finds that the left ankle and/or low back disorders are not caused but are aggravated by the Veteran's service-connected left foot disability, the examiner should identify the baseline level of severity of the left ankle and/or low back disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

In addition to reviewing the claims file, the examiner should consider as necessary the following:

* May 2017 hearing testimony
* May 2017 statements from the Veteran's friends and co-worker
* January 2011 and May 2017 statements from Dr. Kisilewicz
* April 2010 and October 2016 VA examination reports
* Treatise evidence submitted on the Veteran's behalf by his attorney  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  The AOJ should then review the record and readjudicate the claim.  If the appeal remains denied, the AOJ should issue a supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

